Title: To James Madison from Joseph Sansom, 5 February 1814
From: Sansom, Joseph
To: Madison, James


        
          Respected Friend,
          Philada. 2ond. Mo. 5th. 1814
        
        I sincerely felicitate thee upon the prospect of peace, which has so happily opened since I last took the liberty of addressing thee. May thy ready acceptance of the overture be blessed to thy own tranquillity, and the public good.
        
        Since the appointment of Plenipotentiaries I have earnestly looked for some prelude at least to a cessation of arms, during the process of the negociation. None has yet transpired, and I feel myself constrained by a desire that the calamities of another campaign may be prevented, if possible, to suggest to thy solemn consideration whether occasion might not be taken to open the way for so desirable an event, by attaching to the Embassy, which is now in progress, a Confidential Messenger, to be landed at the first port that shall be made in the channel (ostensibly) to convey to the Ministry duplicates of the dispatches by the Bramble, and to notify them of the passage of the Ambassadors; with private instructions, either to propose an Armistice, or to engage for the acceptance of such a proposition, if it should be made.
        But perhaps arrangements of this nature have been already provided by the wisdom of Government; and these suggestions, however approved, may be altogether superfluous. I have then only to subscribe, With all due respect and submission.
        
          Joseph Sansom
        
      